t c memo united_states tax_court philip cullen petitioner v commissioner of internal revenue respondent docket no filed date philip cullen pro_se horace crump for respondent memorandum findings_of_fact and opinion wherry judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for with respect to a joint tax_return filed with mary cullen ms cullen the issues for decision are whether petitioner is eligible for relief from joint_and_several_liability under sec_6015 whether petitioner is eligible for relief from joint_and_several_liability under sec_6015 and whether respondent abused his discretion in denying petitioner’s request for relief from joint_and_several_liability under sec_6015 findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are by this reference incorporated in our findings at the time the petition in this case was filed petitioner resided in navarre florida background petitioner and ms cullen were married but living separately during the calendar_year and were divorced in date during their separation ms cullen lived in a travel trailer situated next door to the marital residence petitioner and ms cullen filed a joint form_1040 u s individual_income_tax_return for the year although both petitioner and ms cullen have some college- level education it was petitioner who collected and organized the financial records required to prepare their joint federal_income_tax returns during their marriage the tax_return unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure signed and filed without duress by petitioner and ms cullen was prepared by a professional tax_return_preparer employed by petitioner and utilizing information furnished by petitioner ms cullen’s employment ms cullen to the personal knowledge of petitioner at the time their joint federal_income_tax return was prepared and filed had worked for tgy sitters inc of pensacola florida tgy during and on cross-examination by respondent’s counsel petitioner testified and the court so finds as follows q a q a mr cullen did you have actual knowledge that your wife worked during yes i did were you aware that she worked at tgy sitters i was the form 1099-misc miscellaneous income issued to ms cullen for by tgy indicated nonemployee compensation_for that year of dollar_figure however because petitioner did not have the form_1099 and had not been informed by ms cullen of the exact amount of income she had received from tgy petitioner did not take any steps to ensure information concerning such income was provided to the tax_return_preparer consequently this compensation was not reflected or included in the joint tax_return filed for financial affairs during the early years of their marriage petitioner and ms cullen maintained a joint bank account with a single checkbook at sunshine bank in pensacola florida however during petitioner deposited his monthly income in a checking account in his name at regions bank petitioner also testified and the court so finds that during ms cullen did not deposit her money into his regions bank account he assumed that she had her own separate checking account petitioner did not benefit from any of ms cullen’s tgy income since they did not live together at any time during or after petitioner was left with all of their joint unpaid bills when ms cullen moved out of their home and their divorce decree did not address who was obligated to pay the taxes as to the tax due on ms cullen’s dollar_figure of income petitioner just assumed that she ms cullen was taking care of her own business he did not however verify this because he contended he couldn’t get a hold sic of her although she was living in the trailer next door request for sec_6015 relief because of the dollar_figure of unreported income respondent determined an income_tax deficiency and statutory additions with respect to petitioner and ms cullen’s tax_year neither petitioner nor ms cullen contested the statutory_notice_of_deficiency and respondent assessed the tax_deficiency and statutory additions thereafter petitioner sought relief under sec_6015 on date respondent mailed to petitioner a final notice advising him that his requested sec_6015 relief had been denied and that if he wished to contest this determination he must file a petition with the u s tax_court within days this court’s jurisdiction to review petitioner’s claim for relief is conferred by sec_6015 which allows a spouse who has requested relief from joint_and_several_liability to contest the commissioner’s denial of relief by filing a timely petition in this court petitioner filed a timely petition with this court on date on date respondent filed an answer to petitioner’s petition and a certification under rule b as amplified by 115_tc_118 the certification confirmed that respondent had notified ms cullen that petitioner had filed a claim for relief from joint_and_several_liability and that she could intervene despite the notice ms cullen has not intervened in this case i contentions of the parties opinion petitioner contends that he is eligible for relief from joint_and_several_liability under sec_6015 c or f for the tax_liability and statutory additions in essence petitioner contends he is now divorced and did not live with ms cullen during or thereafter the income responsible for the tax_deficiency and statutory additions was all his wife’s income while he knew she had tgy income for she would not tell him the amount of the income he did not benefit from the income and it would be inequitable and a financial hardship for him to have to pay the tax and statutory additions due on her income other than the issue of equity respondent did not seriously challenge any of these contentions nevertheless respondent argues that petitioner is not eligible for relief under either sec_6015 or c respondent also asserts that there was no abuse_of_discretion in denying equitable relief from joint_and_several_liability for any portion of the unpaid tax or statutory additions under sec_6015 respondent’s principal basis for these conclusions is that petitioner by his own admission had actual knowledge of the unreported tgy income at the time the joint federal_income_tax return was signed and filed ii general rules married taxpayers may normally elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is fully responsible for the accuracy of the return and jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a 118_tc_106 affd 353_f3d_1181 10th cir sec_6015 provides three potential paths of relief from joint_and_several_liability if certain statutory requirements are met first sec_6015 allows for traditional relief from joint_and_several_liability following the model of former sec_6013 second sec_6015 provides for an allocation of liability for a deficiency as if the spouses had filed separate returns third sec_6015 confers discretion upon the secretary to grant equitable relief in situations where relief is unavailable under sec_6015 or c iii relief under sec_6015 sec_6015 provides sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year petitioner has not contended that sec_7491 applies to this case b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all of the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement apportionment of relief--if an individual who but for paragraph c would be relieved of liability under paragraph establishes that in signing the return such individual did not know and had no reason to know the extent of such understatement then such individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent that such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know understatement--for purposes of this subsection the term understatement has the meaning given to such term by sec_6662 the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet even one of them prevents a requesting spouse from qualifying for relief 119_tc_306 affd ___ fed appx ___ 6th cir there is no dispute that petitioner satisfies subparagraphs a b and e of sec_6015 b nor is there any doubt that petitioner does not satisfy subparagraph c under this requirement the individual seeking relief under sec_6015 must establish that in signing the return he or she did not know and had no reason to know that there was an understatement attributable to the erroneous items of the other spouse sec_6015 115_tc_183 affd 282_f3d_326 5th cir here petitioner candidly acknowledged that when signing and filing the joint tax_return he knew of his wife’s unreported tgy income consequently petitioner is ineligible for relief under sec_6015 notwithstanding the individual’s knowledge or reason to know of some part of the understatement sec_6015 permits the individual to qualify for relief as to the remainder of the understatement such relief is available if the individual establishes that in signing the return he or she did not know and had no reason to know the extent of the understatement sec_6015 in that case the individual will be relieved of liability for tax to the extent that such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know sec_6015 where a taxpayer seeks to establish a lack of knowledge as to an item giving rise to an understatement_of_tax the taxpayer must show that he acted as a reasonably prudent person and where called for inquired as to the facts of that item in order to determine its proper tax treatment 872_f2d_1499 11th cir affg tcmemo_1988_63 butler v commissioner t c pincite where as here a taxpayer on notice that his spouse had unreported income but not the exact amount of income fails to fulfill a duty_of inquiry that taxpayer will ordinarily be charged with either actual or constructive knowledge of the tax_return deficiency 992_f2d_1256 2d cir affg tcmemo_1992_228 demirjian v commissioner tcmemo_2004_22 cohen v commissioner tcmemo_1987_537 stating that the provisions providing relief from joint_and_several_liability are designed to protect the innocent not the intentionally ignorant see also sec_1_6015-3 income_tax regs deliberate effort to avoid learning about the item may with other factors be tantamount to actual knowledge because the entire tax_deficiency in this instance arises as a result of ms cullen’s unreported tgy income petitioner knew or had reason to know of the entire tax_deficiency and is therefore ineligible for any relief under sec_6015 iv relief under sec_6015 sec_6015 limits the liability of a taxpayer such as petitioner who is no longer married and who makes the appropriate election in relevant part sec_6015 provides sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together -- election -- c election not valid with respect to certain deficiencies -if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress as noted previously petitioner had actual knowledge of ms cullen’s unreported tgy income when the joint tax_return for was signed and filed petitioner also testified on cross- examination that he did not suffer any verbal or physical abuse from ms cullen thus the court concludes that petitioner knew or had reason to know that there was an understatement_of_tax on the joint tax_return that it was not signed under duress and that sec_6015 relief is not available see jonson v commissioner t c pincite iv relief under sec_6015 this court has jurisdiction to review the denial of equitable relief 114_tc_324 butler v commissioner supra pincite the court’s precedent indicates it reviews respondent’s denial of relief to determine whether respondent abused his discretion by acting arbitrarily capriciously or without sound basis in fact 122_tc_32 butler v commissioner supra pincite petitioner has failed to make that showing here sec_6015 provides as follows sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as discussed above petitioner satisfies the requirement of sec_6015 that relief is not available under subsection b or c we turn then to the equitable test of sec_6015 pursuant to the authority granted in sec_6015 respondent has prescribed procedures to use in determining whether a spouse qualifies for relief under sec_6015 the factors listed in those procedures have been applied by this court 120_tc_137 at the time that petitioner filed his petition date those procedures were found in revproc_2000_15 2000_1_cb_447 revproc_2000_15 sec_4 c b pincite lists seven threshold conditions that must be satisfied before respondent will consider a request for relief under sec_6015 the threshold conditions are as follows the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under section b or c respondent’s determination was subject_to revproc_2000_ 2000_1_cb_447 because it was in effect when respondent’s appeals officer evaluated petitioner’s request and when respondent issued the notice_of_determination revproc_2000_15 supra superseded notice_98_61 1998_2_cb_756 effective date revproc_2003_61 2003_32_irb_296 date superseded revproc_2000_15 2000_1_cb_447 for requests for relief under sec_6015 pending on date for which no preliminary determination_letter had been issued as of that date and for requests for relief filed on or after that date the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse the liability remains unpaid no assets were transferred between the spouses filing the joint_return as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the requesting spouse by the nonrequesting spouse if there were disqualified assets transferred to the requesting spouse by the nonrequesting spouse relief will be available only to the extent that the liability exceeds the value of such disqualified assets for this purpose the term disqualified_asset has the meaning given such term by sec_6015 and the requesting spouse did not file the return with fraudulent intent respondent did not contest that petitioner met the seven threshold conditions revproc_2000_15 sec_4 c b pincite then provides that where a reported joint_return liability is unpaid relief under sec_6015 will ordinarily be granted if three tests are satisfied that section is not applicable here however since the unpaid tax_liability was not reported on the filed joint tax_return if relief under section dollar_figure of the revenue_procedure is not available revproc_2000_15 sec_4 c b pincite provides factors that the commissioner will consider in deciding whether to grant relief under sec_6015 revproc_2000_15 sec_4 and c b pincite establishes a partial list of four positive factors which if present the commissioner weighs in favor of relief and if absent are treated as negative factors this section of the revenue_procedure also lists two other positive factors which if present weigh in favor of relief and if absent are neutral and two additional negative factors which if present weigh against granting relief and if absent are neutral one of these solely negative factors however has been interpreted by this court also to carry positive weight if absent such that we in essence view five factors as being either positive or negative ewing v commissioner supra pincite ferrarese v commissioner tcmemo_2002_249 the list of factors is not intended to be exhaustive other factors may be considered and no one factor is necessarily conclusive nonetheless some factors are more important than others an important factor absent other unusually strong countervailing factors may when all factors are weighed appropriately dictate the ultimate result as interpreted by this court the five positive or negative factors as pertinent here are i the requesting spouse would or would not suffer economic hardship if relief were denied ii the unpaid tax_liability is or is not attributable to the requesting spouse iii the requesting spouse had or did not have reason to know of the item giving rise to the deficiency iv the requesting spouse did or did not significantly benefit beyond mere support from the unpaid liability or the taxable_income which created it and v the nonrequesting spouse had or did not have a legal_obligation per the divorce decree to pay the tax_liability provided that if neither spouse has the specified obligation this factor is neutral the two additional potentially positive factors are i whether the requesting spouse is divorced or separated from the nonrequesting spouse and ii whether the requesting spouse was abused by the nonrequesting spouse the additional potentially negative factor is whether the requesting spouse has made a good_faith effort to comply with federal_income_tax laws following the taxable_year for which relief is requested in this case factors in petitioner’s favor include that he is divorced that the liability is solely attributable to his former spouse’s unreported income and that he did not significantly benefit from the unreported income the other factors are not helpful to petitioner economic hardship for instance is defined as inability to meet reasonable basic living_expenses sec_301_6343-1 proced admin regs although petitioner introduced some evidence that payment of the tax would cause him economic hardship in light of his claimed dollar_figure annual income and obligation to pay his and ms cullen’s nontax debts incurred prior to their divorce he introduced no evidence as to his current_assets and or net_worth other than months of bank statements in petitioner likewise introduced no evidence of his basic living_expenses or other current debts that would show he could not pay his current reasonable basic living_expenses although petitioner testified that he had a fixed income for of approximately dollar_figure per month the bank statements reflect monthly deposits of between dollar_figure and dollar_figure the record does not explain the source of the additional deposited funds or the apparent discrepancies of dollar_figure to dollar_figure per month in petitioner’s deposits versus his claimed monthly income petitioner’s inconsistency on this point further weighs against him see ogonoski v commissioner tcmemo_2004_52 the other three factors are neutral to petitioner there was no spousal abuse the decree of divorce did not assign the legal_obligation to pay the federal_income_tax at issue to either spouse and there was no evidence introduced at trial that petitioner had not made a good_faith effort to comply with the federal tax laws after of the factors weighing against relief the most important is present here and is the primary reason we deny petitioner’s requested relief that factor is petitioner’s actual knowledge when signing under penalty of perjury and filing the joint tax_return that it did not include or otherwise report taxable_income for earned by his wife from tgy the court rejects as not credible petitioner’s testimony that he could not contact his wife despite the fact she lived next to him in the travel trailer and signed their joint tax_return to find out either the amount of her tgy income or whether she had reported it to their tax_return_preparer sec_6013 explicitly provides that if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several the filing of a joint_return may afford taxpayers significant benefits in the form of lower taxes than would be the case if they elected to file separately therefore unless relief is authorized by sec_6015 each spouse should be held liable for the tax due on a joint tax_return in some cases this court may afford sec_6015 relief even though the requesting spouse had knowledge of the tax_deficiency or failure to pay the tax when the return was signed and filed see eg foor v commissioner tcmemo_2004_54 concluding that a multitude of favorable factors overcame the taxpayer’s knowledge that the tax shown due would not be paid revproc_2000_15 sec_4 c b pincite specifying that no single factor is determinative however petitioner’s favorable facts in this case are not sufficient to establish an abuse of respondent’s discretion the court shall sustain respondent’s determination denying sec_6015 relief to reflect the foregoing decision will be entered for respondent
